Exhibit 10.19

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 30, 2014,
by and between M Line Holdings, Inc., a Nevada corporation, with headquarters
located at 2672 Dow Avenue, Tustin, CA 92780 (the “Company”), and GEL
PROPERTIES, LLC, a Delaware limited liability company, with its address at 16192
Coastal Highway, Lewes, DE 19958 (the “Buyer”).

 

WHEREAS:

 

A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

 

B.           Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement two 8%
convertible notes of the Company, in the forms attached hereto as Exhibit A and
B in the aggregate principal amount of $100,000.00 (with the first note being in
the amount of $50,000.00 and the second note being in the amount of $50,000.00
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Note”), convertible into shares of common stock, $0.001 par value per
share, of the Company (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note. The first of the two notes
(the “First Note”) shall be paid for by the Buyer as set forth herein. The
second note (the “Second Note”) shall initially be paid for by the issuance of
an offsetting $50,000.00 secured note issued to the Company by the Buyer (“Buyer
Note”), provided that prior to conversion of the Second Note, the Buyer must
have paid off the Buyer Note in cash such that the Second Note may not be
converted until it has been paid for in cash.

 

C.           The Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, such principal amount of Note as is set forth immediately
below its name on the signature pages hereto; and

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.          Purchase and Sale of Note.

 

     a.           Purchase of Note. On each Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company such principal amount of Note as is set forth immediately below the
Buyer’s name on the signature pages hereto.

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

b.           Form of Payment. On the Closing Date (as defined below), (i) the
Buyer shall pay the purchase price for the Note to be issued and sold to it at
the Closing (as defined below) (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Note in the principal
amount equal to the Purchase Price as is set forth immediately below the Buyer’s
name on the signature pages hereto, and (ii) the Company shall deliver such duly
executed Note on behalf of the Company, to the Buyer, against delivery of such
Purchase Price.

 

c.           Closing Date. The date and time of the first issuance and sale of
the Note pursuant to this Agreement (the “Closing Date”) shall be on or about
May 30, 2014, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties. Subsequent
Closings shall occur when the Buyer Note is repaid. The Closing of the Second
Note shall be on or before the dates specified in the Buyer Note.

 

2.          Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Company that:

 

     a.           Investment Purpose. As of the date hereof, the Buyer is
purchasing the Note and the shares of Common Stock issuable upon conversion of
or otherwise pursuant to the Note, such shares of Common Stock being
collectively referred to herein as the “Conversion Shares” and, collectively
with the Note, the “Securities”) for its own account and not with a present view
towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; provided, however,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

 

     b.           Accredited Investor Status. The Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

 

     c.           Reliance on Exemptions. The Buyer understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

 

     d.           Information. The Buyer and its advisors, if any, have been,
and for so long as the Note remain outstanding will continue to be, furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Buyer or its advisors. The Buyer and its advisors, if
any, have been, and for so long as the Note remain outstanding will continue to
be, afforded the opportunity to ask questions of the Company. Notwithstanding
the foregoing, the Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representatives shall modify, amend
or affect Buyer’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a significant degree of risk. The Buyer is not aware of any
facts that may constitute a breach of any of the Company’s representations and
warranties made herein.

 

/s/ Anthony L. Anish

 

2

 

 

     e.           Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

 

     f.            Transfer or Re-sale. The Buyer understands that (i) the sale
or re-sale of the Securities has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be accepted by the Company, (c) the Securities are sold or
transferred to an “affiliate” (as defined in Rule 144 promulgated under the 1933
Act (or a successor rule) (“Rule 144”)) of the Buyer who agrees to sell or
otherwise transfer the Securities only in accordance with this Section 2(f) and
who is an Accredited Investor, (d) the Securities are sold pursuant to Rule 144,
or (e) the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”), and the Buyer shall have delivered to the
Company, at the cost of the Buyer, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

 

     g.           Legends. The Buyer understands that the Note and, until such
time as the Conversion Shares have been registered under the 1933 Act may be
sold pursuant to Rule 144 or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Conversion Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):

 

/s/ Anthony L. Anish

 



3

 




“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, within 2 business days, it will
be considered an Event of Default under the Note.

 

     h.           Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid and binding
agreement of the Buyer enforceable in accordance with its terms.

 

     i.            Residency. The Buyer is a resident of the jurisdiction set
forth immediately below the Buyer’s name on the signature pages hereto.

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that:

 

/s/ Anthony L. Anish

 

4

 

 

a.           Organization and Qualification. The Company and each of its
subsidiaries, if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.

 

b.           Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the Note
and to consummate the transactions contemplated hereby and thereby and to issue
the Securities, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Note by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Conversion Shares issuable upon conversion or
exercise thereof) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

c.           Issuance of Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

d.           Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of the Note. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of the Note in accordance with this Agreement, the Note is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Company.

 

/s/ Anthony L. Anish 

 

5

 

 

e.           No Conflicts. The execution, delivery and performance of this
Agreement, the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares) will not (i)
conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its subsidiaries is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect). All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof. The Company is not in
violation of the listing requirements of the Over-the-Counter Quotations Bureau
(the “OTCQB”) and does not reasonably anticipate that the Common Stock will be
delisted by the OTCQB in the foreseeable future, nor are the Company’s
securities “chilled” by FINRA. The Company and its subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.

 

f.            Absence of Litigation. Except as disclosed in the Company’s public
filings, there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company or any of its
subsidiaries, threatened against or affecting the Company or any of its
subsidiaries, or their officers or directors in their capacity as such, that
could have a material adverse effect. Schedule 3(f) contains a complete list and
summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
subsidiaries, without regard to whether it would have a material adverse effect.
The Company and its subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

g.           Acknowledgment Regarding Buyer’ Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’ purchase of the Securities. The Company further represents to the
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.

 

h.           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor ay person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company’s securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its securities.

 

/s/ Anthony L. Anish 

 

6

 

 

i.            Title to Property. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(i) or such
as would not have a material adverse effect. Any real property and facilities
held under lease by the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a material adverse effect.

 

j.            Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this
Section 3, and in addition to any other remedies available to the Buyer pursuant
to this Agreement, it will be considered an Event of default under the Note.

 

4.          COVENANTS.

 

a.           Expenses. At the Closing, the Company shall reimburse Buyer for
expenses incurred by them in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the other agreements
to be executed in connection herewith (“Documents”), including, without
limitation, reasonable attorneys’ and consultants’ fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Documents or any consents or waivers of provisions in
the Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents. When
possible, the Company must pay these fees directly, otherwise the Company must
make immediate payment for reimbursement to the Buyer for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. The Company’s obligation with respect to this transaction is to
reimburse Buyer’ expenses shall be $2500 in legal fees (and proportional amounts
for the Second Note) which shall be deduced from each Note when funded.

 

b.           Listing. The Company shall promptly secure the listing of the
Conversion Shares upon each national securities exchange or automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and, so long as the Buyer owns any of the
Securities, shall maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Conversion Shares from time to time issuable upon
conversion of the Note. The Company will obtain and, so long as the Buyer owns
any of the Securities, maintain the listing and trading of its Common Stock on
the OTCQB or any equivalent replacement exchange, the Nasdaq National Market
(“Nasdaq”), the Nasdaq SmallCap Market (“Nasdaq SmallCap”), the New York Stock
Exchange (“NYSE”), or the American Stock Exchange (“AMEX”) and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable. The Company shall promptly provide to the Buyer
copies of any notices it receives from the OTCQB and any other exchanges or
quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems.

 

/s/ Anthony L. Anish 

 

7

 

 

c.           Corporate Existence. So long as the Buyer beneficially owns any
Note, the Company shall maintain its corporate existence and shall not sell all
or substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.

 

d.           No Integration. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

e.           Breach of Covenants. If the Company breaches any of the covenants
set forth in this Section 4, and in addition to any other remedies available to
the Buyer pursuant to this Agreement, it will be considered an event of default
under the Note.

 

5.          Governing Law; Miscellaneous.

 

a.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state
and county of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Buyer waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

b.           Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

/s/ Anthony L. Anish 

 

8

 

 

c.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d.           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.

 

f.            Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company, to:

M Line Holdings, Inc.

2672 Dow Avenue

Tustin, CA 92780

Attn: Bruce Barren, CEO

 

If to the Buyer:

GEL PROPERTIES, LLC

16192 Coastal Highway

Lewes, DE 19958

Attn: Samuel Eisenberg

 

/s/ Anthony L. Anish 

 

9

 

 

Each party shall provide notice to the other party of any change in address.

 

g.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any
person that purchases Securities in a private transaction from the Buyer or to
any of its “affiliates,” as that term is defined under the 1934 Act, without the
consent of the Company.

 

h.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

i.            Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer. The Company agrees to indemnify and hold harmless the
Buyer and all their officers, directors, employees and agents for loss or damage
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

j.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

k.          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

1.          Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

/s/ Anthony L. Anish 

 

10

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

M Line Holdings, Inc.

 

By: /s/ Anthony L. Anish     Anthony L. Anish     Chief Operating Officer  

 

GEL PROPERTIES, LLC.       By:     Name:  Samuel Eisenberg   Title: Manager  

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Aggregate Principal Amount of Note: $100,000.00

 

Aggregate Purchase Price:

 

Note 1: $50,000.00 less $2,500.00 in legal fees and $4,750.00 in third party due
diligence fees to Anubis Capital Partners, LLC.

 

Note 2: $50,000.00 less $2,500.00 in legal fees and $4,750.00 in third party due
diligence fees to Anubis Capital Partners, LLC.

 

11

 

 

EXHIBIT A

144 NOTE - $50K

 

/s/ Anthony L. Anish  

 

12

 

 

EXHIBIT B

BACK END NOTE 1

$50K

 

/s/ Anthony L. Anish 

 

13

 

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

US $50,000.00         

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE MAY 30, 2015

BACK END NOTE

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Fifty Thousand Dollars
exactly (U.S. $50,000.00) on May 30, 2015 (“Maturity Date”) and to pay interest
on the principal amount outstanding hereunder at the rate of 8% per annum
commencing on May 30, 2014. The interest will be paid to the Holder in whose
name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 16192 Coastal Highway, Lewes, DE 19958, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

  

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a) The Holder of this Note is entitled, at its option, at any time
after 180 days, to convert all or any amount of the principal face amount of
this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the ten prior trading days including the
day upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 45% instead of 55% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 



/s/ Anthony L. Anish   Initials  



 

2

 

 

(c)          This Note may not be prepaid, except that if the $50,000 Rule 144
convertible redeemable note issued by the Company of even date herewith is
redeemed by the Company within 6 months of the issuance date of such Note, all
obligations of the Company under this Note and all obligations of the Holder
under the Holder issued Back End Note will be automatically be deemed satisfied
and this Note and the Holder issued Back End Note will be automatically be
deemed cancelled and of no further force or effect.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un-paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as deter-mined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 



/s/ Anthony L. Anish   Initials  

 

3

 

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder and not cure such breach
within 10 days; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged with-in sixty (60) days after such
appointment; or

 

(e)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of one hundred thousand dollars ($100,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          Intentionally Deleted;

 



/s/ Anthony L. Anish   Initials  

 

4

 

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 5 business days of the request of the Holder ; or

 

(m)          The Company’s Common Stock has a closing bid price of less than
$0.003 per share for at least 5 consecutive trading days; or

 

(n)          The aggregate dollar trading volume of the Company’s Common Stock
is less than forty thousand dollars ($40,000.00) in any 5 consecutive trading
days; or

 

(o)          The Company shall cease to be “current” in its filings with the
Securities and Exchange Commission; or.

 

(p)          The Company shall lose the “bid” price for its stock and a market
(including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable defaults, the sole remedy of which is to allow the Holder to
cancel both this Note and the Holder Issued Note, and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall be
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. Further, if the Note becomes due and payable, the Holder may use the
outstanding principal and interest due under the Note to offset any payment
obligations it may have to the Company. In the event of a breach of 8(k) the
penalty shall be $250 per day the shares are not issued beginning on the 4th day
after the conversion notice was delivered to the Company. This penalty shall
increase to $500 per day beginning on the 10th day. Once cash funded, the
penalty for a breach of Section 8(p) shall be an increase of the outstanding
principal amounts by 20%. Once cash funded, in the event of a breach of Section
8(i), the outstanding principal due under this Note shall increase by 50%. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then, if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 



/s/ Anthony L. Anish   Initials  

 

5

 

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a “144- 3(a)(9)” opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.         Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 3x the number of shares of
Common Stock necessary to allow the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) herewith and in accordance
with the conversion procedure set forth in Section 12 of the $50,000 144 note
issued on even date herewith. The reserve shall be replenished as needed to
allow for conversions of this Note. Upon full conversion of this Note, the
reserve representing this Note shall be cancelled. The Company will pay all
transfer agent costs associated with issuing and delivering the shares.

 

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly execut-ed by an
officer thereunto duly authorized.

 

Dated: 5/30/14

 

  M Line Holdings, Inc.       By: /s/ Anthony L. Anish         Title: COO

 



/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

 _______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
_______________________________

 

Name: _________________________________________________________________

Address: _______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: _______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _________________________________________________________

Address: _______________________________________________________________

  



/s/ Anthony L. Anish   Initials  

 

8

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

GEL PROPERTIES, LLC

COLLATERALIZED SECURED PROMISSORY NOTE



BACK END NOTE

 

$50,000.00   Lewes, DE     May 30, 2014

 

1.Principal and Interest

 

FOR VALUE RECEIVED, GEL Properties, LLC, a Delaware Limited Liability Company
(the “Company”) hereby absolutely and unconditionally promises to pay to M Line
Holdings, Inc (the “Lender”), or order, the principal amount of Fifty Thousand
Dollars ($50,0000) no later than January 30, 2015, unless the Lender does not
meet the “current information requirements” required under Rule 144 of the
Securities Act of 1933, as amended, in which case the Company may declare the
offsetting note issued by the Lender on the same date herewith to be in Default
(as defined in that note) and cross cancel its payment obligations under this
Note as well as the Lenders payment obligations under the offsetting note. This
Full Recourse Note shall bear simple interest at the rate of 8%.

 

2.Repayments and Prepayments; Security.

 

a.            All principal under this Note shall be due and payable no later
than January 30, 2015, unless the Lender does not meet the “current information
requirements” required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.

 

b.           The Company may pay this Note at any time. This note may not be
assigned by the Lender, except by operation of law.

 

/s/ Anthony L. Anish

 

1

 

 

c.           This Note shall initially be secured by the pledge of the
$50,000.00 8% convertible promissory note issued to the Company by the Lender on
even date herewith (the “Lender Note”). The Company may exchange this collateral
for other collateral with an appraised value of at least $50,000.00, by
providing 3 days prior written notice to the Lender. If the Lender does not
object to the substitution of collateral in that 3 day period, such substitution
of collateral shall be deemed to have been accepted by the Lender. All
collateral shall be retained by New Venture Attorneys, P.C., which shall act as
the escrow agent for the collateral for the benefit of the Lender. The Company
may not effect any conversions under the Lender Note until it has made full cash
payment for the portion of the Lender Note being converted.

_________

Lender Initials to Acceptance of bolded section above.

 

3.Events of Default; Acceleration.

 

a.            The principal amount of this Note is subject to prepayment in
whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

 

b.            No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise. The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law.

 

4.Notices.

 

a.            All notices, reports and other communications required or
permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender’s address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have furnished the Lender(s) in writing.

 

b.            Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

 

/s/ Anthony L. Anish 

 

2

 

 

5.Miscellaneous.

 

a.            Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.

 

b.            No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

 

c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys’ fees.

 

d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).

 

e.           This Note shall be binding upon the Company’s successors and
assigns, and shall inure to the benefit of the Lender’s successors and assigns.

 

/s/ Anthony L. Anish 

 

3

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

  GEL PROPERTIES, LLC         By:           Title:            APPROVED:       M
LINE HOLDINGS, INC.         By: /s/ Anthony L. Anish         Title: COO

 

/s/ Anthony L. Anish 

 

4

 

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

US $60,673.97         

 

REPLACEMENT NOTE- ORIGINALLY ISSUED 9/29/2011 IN THE AMOUNT OF $150,000.00

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE MAY 30 2015

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Sixty Thousand Six Hundred
Seventy Three Dollars and 97/100 cents exactly (U.S. $60,673.97) on May 30, 2015
(“Maturity Date”) and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on May 30, 2014. The interest
will be paid to the Holder in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note. The principal
of, and interest on, this Note are payable at 16192 Coastal Highway, Lewes, DE
19958, initially, and if changed, last appearing on the records of the Company
as designated in writing by the Holder hereof from time to time. The Company
will pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 



/s/ Anthony L. Anish   Initials  



 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a) The Holder of this Note is entitled, at its option, at any time
after 180 days, to convert all or any amount of the principal face amount of
this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the ten prior trading days including the
day upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 45% instead of 55% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 



/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          The Notes may be prepaid with the following penalties: (i) if the
note is prepaid within 90 days of the issuance date, then at 125% of the face
amount plus any accrued interest; (ii) if the note is prepaid within 91 days
after the issuance date but less than 151 days after the issuance date, then at
140% of the face amount plus any accrued interest and (iii) if the note is
prepaid within 151 days after the issuance date but less than 180 days after the
issuance date, then at 150% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day. Such redemption must be closed and
funded within 3 days of giving notice of redemption of the right to redeem shall
be null and void.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 



/s/ Anthony L. Anish   Initials  

 

3

 

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 



/s/ Anthony L. Anish   Initials  

 

4

 

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder; or

 

(m)          The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)          The Company shall lose the “bid” price for its stock and a market
(including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way 5 be affected or
impaired thereby.

 



/s/ Anthony L. Anish   Initials  

 

5

 

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144-3(a(9) opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 69,444,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. The Holder will initially submit a conversion
notice/request for a tranche of shares to be issued with an agreed to conversion
price equal to $1000 (an “Initial Tranche Request”). The shares that are the
subject to the Initial Trance Request may be subsequently reconverted and
repriced as follows: (i) the Holder shall immediately reduce the outstanding
balance of the Note by $1,000 and simultaneously send to the Company a live” or
“repriced” conversion notice for the $1,000 priced using the conversion formula
set forth in Section 4(a) of this Note, (ii) As the balance of the shares in the
Initial Tranche Request are converted via the delivery of the “live” or
“repriced” conversion notice, the balance of the Note shall be reduced using the
formula set forth in Section 4(a) of this Note, as if such shares had originally
been converted as set forth in Section 4(a). By way of example, if the Tranche
Conversion Request was for 1,000,000 shares and the face amount of the Note was
$25,000 the Holder would initially reduce $1,000 from the face amount leaving a
balance of $24,000 and send the Company a repriced conversion notice deducting
that number of shares from the Initial Tranche Request necessary to equal $1,000
using the formula set forth in Section 4(a). Additionally, if, the following
day, the Holder sent a “live” or “repriced” conversion notice to the Company for
25,000 shares and, using the formula set forth in Section 4(a) the true
conversion price would have been $6,000, then the Holder shall make an
additional reduction of $6,000 on the Note and shall indicate both the Note
balance and the share reserve balance on the “live” conversion notice. This
process shall be repeated until there is no balance remaining outstanding on the
Note. Upon full conversion of this Note, the any shares remaining in the Share
Reserve shall be cancelled.

 

13.         The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: May 30, 2014

 

  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish     Anthony L. Anish,
Chief Operating Officer

 



/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

  _______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
___________________________________

 

Name: _________________________________________________________________

Address: _______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: _______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: __________________________________________________________

Address: _______________________________________________________________

 



/s/ Anthony L. Anish   Initials  

 

8

 

 

DISBURSEMENT AUTHORIZATION

(MEMORANDUM)

 

TO: GEL PROPERTIES, LLC.

 

FROM: M LINE HOLDINGS, INC

 

DATE: May 30, 2014

 

RE: Disbursement of Funds

 

In connection with the funding of an aggregate of $50,000 pursuant to that
certain Convertible Redeemable Note dated as of May 30, 2014 (the “Agreement”),
you are hereby directed to disburse such funds as follows:

 

1.$2,500.00 to New Venture Attorneys, P.C. in accordance with the wire transfer
instructions attached as Schedule A hereto;

 

2.$4,750 to Anubis Capital Partners, LLC, in accordance with the wire transfer
instructions attached as Schedule B hereto; and

 

3.$42,750 to M Line Holdings, Inc. in accordance with the wire transfer
instructions attached as Schedule C hereto;

 

*with identical payments to be made on cash funding of $50,000 back end note

 

  /s/ Anthony L. Anish   Anthony L. Anish, Chief Operating Officer

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT A

NEW VENTURE ATTORNEYS

WIRING INFORMATION

 

Please wire funds to:

 

Bank of America

 

Routing No: 026009593

Acct No.: 164109387780

 

Beneficiary: New Venture Attorneys, PC, IOLTA account     Attorney info:   New
Venture Attorneys, P.C.   900 E. Hamilton Ave, Suite 100   Campbell, CA 95008

 



/s/ Anthony L. Anish   Company Initials  



 

 

 

 

EXHIBIT B

 ANUBIS CAPITAL PARTNERS WIRING INFO

 

Capital One, N.A.

8989 Preston Road

Frisco, TX 75034

 

Routing No: 111901014 Acct No.: 3622044799

 

Beneficiary: Anubis Capital Partners

2550 Midway Road Suite 198

Carrolton, TX 75006

 



/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT C 

[WIRING INFO FOR ISSUER]

 



/s/ Anthony L. Anish   Company Initials  

 

 

 




THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

US $50,000.00         

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE MAY 30 2015

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Fifty Thousand Dollars
exactly (U.S. $50,000.00) on May 30, 2015 (“Maturity Date”) and to pay interest
on the principal amount outstanding hereunder at the rate of 8% per annum
commencing on May 30, 2014. The interest will be paid to the Holder in whose
name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 16192 Coastal Highway, Lewes, DE 19958, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. ice charge will be made for such registration or transfer
or exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 



/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)           The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company’s common stock
(the “Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the ten prior trading days including the
day upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 45% instead of 55% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 



/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          The Notes may be prepaid with the following penalties: (i) if the
note is prepaid within 90 days of the issuance date, then at 125% of the face
amount plus any accrued interest; (ii) if the note is prepaid within 91 days
after the issuance date but less than 151 days after the issuance date, then at
140% of the face amount plus any accrued interest and (iii) if the note is
prepaid within 151 days after the issuance date but less than 180 days after the
issuance date, then at 150% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day. Such redemption must be closed and
funded within 3 days of giving notice of redemption of the right to redeem shall
be null and void.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 



/s/ Anthony L. Anish   Initials  

 



3

 

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 



/s/ Anthony L. Anish   Initials  

 

4

 

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder; or

 

(m)          The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)          The Company shall lose the “bid” price for its stock and a market
(including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 



/s/ Anthony L. Anish   Initials  

 

5

 

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a(9) opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 69,444,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. The Holder will initially submit a conversion
notice/request for a tranche of shares to be issued with an agreed to conversion
price equal to $1000 (an “Initial Tranche Request”). The shares that are the
subject to the Initial Trance Request may be subsequently reconverted and
repriced as follows: (i) the Holder shall immediately reduce the outstanding
balance of the Note by $1,000 and simultaneously send to the Company a live” or
“repriced” conversion notice for the $1,000 priced using the conversion formula
set forth in Section 4(a) of this Note, (ii) As the balance of the shares in the
Initial Tranche Request are converted via the delivery of the “live” or
“repriced” conversion notice, the balance of the Note shall be reduced using the
formula set forth in Section 4(a) of this Note, as if such shares had originally
been converted as set forth in Section 4(a). By way of example, if the Tranche
Conversion Request was for 1,000,000 shares and the face amount of the Note was
$25,000 the Holder would initially reduce $1,000 from the face amount leaving a
balance of $24,000 and send the Company a repriced conversion notice deducting
that number of shares from the Initial Tranche Request necessary to equal $1,000
using the formula set forth in Section 4(a). Additionally, if, the following
day, the Holder sent a “live” or “repriced” conversion notice to the Company for
25,000 shares and, using the formula set forth in Section 4(a) the true
conversion price would have been $6,000, then the Holder shall make an
additional reduction of $6,000 on the Note and shall indicate both the Note
balance and the share reserve balance on the “live” conversion notice. This
process shall be repeated until there is no balance remaining outstanding on the
Note. Upon full conversion of this Note, the any shares remaining in the Share
Reserve shall be cancelled.

 

13.         The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: May 30, 2014

 

  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish     Anthony L. Anish,
Chief Operating officer

 



/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
____________________________________

 

Name: _________________________________________________________________

Address: _______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: _______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: __________________________________________________________

Address: _______________________________________________________________

 



  Initials  

 

8

 

 

UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF

M LINE HOLDINGS, INC.

 

The undersigned, being all of the directors of M Line Holdings, Inc, a
corporation of the State of Nevada (the “Corporation”), do hereby authorize and
approve the actions set forth in the following resolutions without the formality
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:

 

RESOLVED: That officers of this Corporation are authorized and directed to amend
and restate a $50,000 portion (plus accrued interest) of a $150,000.00 note
issued to Spagus Capital Partners, LLC on September 29, 2011 into a new
promissory note to GEL Properties, LLC, in the amount of $60,673.97 to provide
conversion features equal to 55% of the lowest closing bid price of the last day
of 10 trading days prior to conversion, as well as 8% interest and become due
and payable on May 30, 2015; and

 

RESOLVED: That the officers of this Corporation are authorized and directed to
issue a $50,000 promissory note to GEL Properties, LLC, which provides
conversion features equal to 55% of the lowest closing bid price of the
Corporation’s Common Stock for the last 10 trading days prior to conversion, as
well as 8% per annum interest and become due and payable on May 30, 2015; and

 

RESOLVED FURTHER: That the officers of this corporation are authorized and
directed to execute transfer agent instructions with the Company’s transfer
agent to irrevocably reserve 138,888,000 shares of the Company’s Common Stock
with the transfer agent for the benefit of GEL Properties, LLC for conversion of
the above aforementioned notes and

 

RESOLVED FURTHER: That officers of this Corporation are authorized and directed
to issue an additional promissory note in the amount of $50,000.00 to GEL
Properties, LLC which provides conversion features equal to 55% of the lowest
closing bid price of the Corporation’s Common Stock for the last 10 trading days
prior to conversion, as well as 8% per annum interest and become due and payable
on May 30, 2015; and

 

RESOLVED FURTHER: That the aforementioned notes shall be paid for by GEL
Properties, LLC by the payment to the Corporation of $50,000 and by the issuance
of a $50,000 promissory note of GEL Properties, LLC secured by assets with a
fair market value of not less than $50,000.00; and

 

RESOLVED FURTHER, that each of the officers of the Corporation be, and they
hereby are, authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.

 

 

 

 

The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of M Line Holdings, Inc.

 

Dated: May 30, 2014

 

/s/ Bruce Barren   Bruce Barren  

 

/s/ George Colin   George Colin  

 

/s/ Jitu Banker   Jitu Banker  

 

/s/ Anthony L. Anish   Anthony Anish

  

 

 

 

DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 30th day of
February, 2014, by and between GEL Properties, LLC (the “Buyer”) and Spagus
Capital Partners, LLC (the “Seller”).

 

1.PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto. Transferred Rights shall mean all rights with respect to
$50,000 in principal and proportional accrued interest (the “Assigned Portion”)
under that promissory note in the amount of $150,000 issued by M Line Holdings,
Inc. (“Borrower” or “Company”) on September 29, 2011, a true and correct copy
which has been provided to New Venture Attorneys, P.C. (the “Note”). By its
signatures hereto the Borrower accepts the assignment of the Transferred Rights
to Buyer and agrees that Buyer may convert the Transferred Rights into shares of
the Company’s common stock.

 

2.CONSIDERATION

 

The purchase price for the Assigned Portion of the Note shall be the Buyer’s
payment of Fifty Thousand Dollars ($50,000.00) to the Seller, for the Assigned
Portion (the “Purchase Price”).

 

3.CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note. The
funds will be wired as set forth in Exhibit A.

 

4.    REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and
warrants to the Buyer as follows:

 

4.1           Status of the Seller and the Note. The Seller is the beneficial
owner of the Note. The Note is currently outstanding and Seller is informed by
Company that the Note represents a bona fide debt obligation of the Company.

 

4.2           Authorization; Enforcement. (i) Seller has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to sell each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including, without limitation, the sale of the Note to the Buyer) have been
duly authorized by the Seller and no further consent or authorization of the
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by the Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

1

 

 

4.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

4.4           Title; Rule 144 Matters. Seller has good and marketable title to
the Note. Seller is not an “Affiliate” of the Company, as that term is defined
in Rule 144 of the Securities Act of 1933, as amended (the “1933 Act”), as such
Buyer will be able to track the holding period of the Seller.

 

4.5           Consent of the Company.

 

(i)          The Company, as evidence by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to and in the name of
Buyer one of more new executed Notes in the aggregate amount of $50,000.00 plus
accrued interest but otherwise having the sale terms (including, but not
necessarily limited to, referring to the original issue date) as in the Note.
The Note may contain the same restrictive legend as provided in the original
Note, but no stop transfer order. The Note is currently outstanding and
represents a bona fide debt obligation of the Company.

 

(ii)         The signature by the Company also represents the Company’s
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.

 

5. REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:

 

5.1           Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the partial purchase of the Note and has had substantial experience in
previous private and public purchases of securities.

 



2

 

 

5.2           Authorization; Enforcement. (i) Buyer has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to purchase each Note, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Buyer and the consummation by it of the transactions contemplated hereby
(including, without limitation, the purchase of the Note by the Buyer) have been
duly authorized by the Buyer and no further consent or authorization of the
Buyer or its members is required, (iii) this Agreement has been duly executed
and delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

6.          MISCELLANEOUS

 

6.1           Binding Effect; Benefits. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2           Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person, or
transmitted by telecopy or telex, or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made, at the following addresses (or such
others as shall be provided in writing hereafter):

 



3

 

 

(a)If to the Buyer to:

GEL Properties, LLC

16192 Coastal Highway

Lewes, DE 19958

Attn: Samuel Eisenberg

 

(b)If to the Seller to:



Spagus Capital Partners, LLC

250 F. Centerville Road

Warwick, RI 02886

 

6.3           Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.

 

6.4           Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5           Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6           Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7           Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

6.8           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

6.9           Amendments. This Agreement may not be modified or changed except
by an instrument or instruments in writing executed by the parties hereto.

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:       GEL PROPERTIES, LLC       By:     Samuel Eisenberg, Managing
Member       SELLER:       SPAGUS CAPITAL PARTNERS, LLC       By:         Title:
 

 

ACCEPTED AND AGREED:       M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish  
      Title: COO  

 



5

 






EXHIBIT A

WIRE INSTRUCTIONS FOR SELLER

 

PLEASE WIRE YOUR FUNDS TO THE FOLLOWING

 

PLEASE INSERT COMPLETE BANK WIRING INFO INCLUDING BANK ADDRESS AS WELL AS
ADDRESS

 

6

 

 

NON-AFFILIATION LETTER

 

May 30, 2014

 

Counsel to M LINE HOLDINGS, INC.

 

Counsel to GEL Properties, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that Spagus Capital Partners, LLC
is not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of M LINE HOLDINGS, INC. or in any other way an
“affiliate” (as that term is defined in Rule 144(a)(1) adopted pursuant to the
Securities Act of 1933, as amended) of such issuer.

 

Very Truly yours,       SPAGUS CAPITAL PARTNERS, LLC       By:           Title:
   

 



7

 

 

DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 6th day of
February, 2014, by and between GEL Properties, LLC (the “Buyer”) and Spagus
Capital Partners, LLC (the “Seller”).

 

1.        PURCHASE AND SALE OF THE CQNVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto. Transferred Rights shall mean all rights with respect to
$50,000 in principal and proportional accrued interest (the “Assigned Portion”)
under that promissory note in the amount of $150,000 issued by M Line Holdings,
Inc. (“Borrower” or “Company”) on May 31, 2011, a true and correct copy which
has been provided to New Venture Attorneys, P.C. (the “Note”). By its signatures
hereto the Borrower accepts the assignment of the Transferred Rights to Buyer
and agrees that Buyer may convert the Transferred Rights into shares of the
Company’s common stock.

 

2.        CONSIDERATION

 

The purchase price for the Assigned Portion of the Note shall be the Buyer’s
payment of Fifty Thousand Dollars ($50,000.00) to the Seller, for the Assigned
Portion (the “Purchase Price”).

 

3.        CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note. The
funds will be wired as set forth in Exhibit A.

  

4.        REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents
and warrants to the Buyer as follows:

 

4.1      Status of the Seller and the Note. The Seller is the beneficial owner
of the Note. The Note is currently outstanding and Seller is informed by Company
that the Note represents a bona fide debt obligation of the Company.

 

4.2       Authorization; Enforcement. (i) Seller has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to sell each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including, without limitation, the sale of the Note to the Buyer) have been
duly authorized by the Seller and no further consent or authorization of the
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by the Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

1

 

  

4.3        No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

4.4       Title: Rule 144 Matters. Seller has good and marketable title to the
Note. Seller is not an “Affiliate” of the Company, as that term is defined in
Rule 144 of the Securities Act of 1933, as amended (the “1933 Act”), as such
Buyer will be able to track the holding period of the Seller.

 

4.5Consent of the Company.

 

(i)         The Company, as evidence by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to and in the name of
Buyer one of more new executed Notes in the aggregate amount of $50,000.00 but
otherwise having the sale terms (including, but not necessarily limited to,
referring to the original issue date) as in the Note. The Note may contain the
same restrictive legend as provided in the original Note, but no stop transfer
order. The Note is currently outstanding and represents a bona fide debt
obligation of the Company.

 

(ii)         The signature by the Company also represents the Company’s
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.





 

5.       REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The
Buyer hereby represents warrants and acknowledges to the Seller as follows:

 

5.1 Sophisticated Investor. The Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of the
partial purchase of the Note and has had substantial experience in previous
private and public purchases of securities.

 

2

 

 

5.2 Authorization: Enforcement (i) Buyer has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the Buyer
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the purchase of the Note by the Buyer) have been duly
authorized by the Buyer and no further consent or authorization of the Buyer or
its members is required, (iii) this Agreement has been duly executed and
delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, Judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

  

6.MISCELLANEOUS

 

6.1        Binding Effect: Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2         Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person, or
transmitted by telecopy or telex, or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made, at the following addresses (or such
others as shall be provided in writing hereafter):

 

3

 

 

(a)If to the Buyer to:

GEL Properties, LLC

16192 Coastal Highway

Lewes, DE 19958

Attn: Samuel Eisenberg

 

(b)If to the Seller to:

Spagus Capital Partners, LLC

250 F. Centerville Road

Warwick, RI 02886

 

6.3           Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.

 

6.4          Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5          Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6          Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7          Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

6.8           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

6.9         Amendments. This Agreement may not be modified or changed except by
an instrument or instruments in writing executed by the parties hereto.

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:   GEL PROPERTIES, LLC         By: /s/ Samuel Eisenberg     Samuel
Eisenberg, Managing Member       SELLER:       SPAGUS CAPITAL PARTNERS, LLC    
  By: /s/ Armand C. Spaziano     Title: Principal  

 

ACCEPTED AND AGREED:       M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish  
    Title: COO  

 

5

 

 

EXHIBIT A

WIRE INSTRUCTIONS FOR SELLER

 

PLEASE WIRE YOUR FUNDS TO THE FOLLOWING

 

PLEASE INSERT COMPLETE BANK WIRING INFO INCLUDING BANK ADDRESS AS WELL AS
ADDRESS

 

6

 

   

NON-AFFILIATION LETTER

 

February 6, 2014

 

Counsel to M LINE HOLDINGS, INC.

 

Counsel to GEL Properties, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that Spagus Capital Partners, LLC
is not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of M LINE HOLDINGS, INC. or in any other way an
“affiliate” of (as that term is defined in Rule 144(8)(1) adopted pursuant to
the Securities Act of 1933, as amended), of such issuer.

 

Very Truly yours,       SPAGUS CAPITAL PARTNERS, LLC       By: /s/ Armand C.
Spaziano       Title: Principal  

 

7

 

  

Second Conversion MLHC

 

Restated 6% Convertible Redeemable Note dated

(Spagus Capital Partners LLC Note Dated 05/31/11)

 

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

Two Thousand /100 Dollar Conversion

 

The undersigned hereby irrevocably elects to convert $2,000.00 of the above note
into Shares of Common Stock M Lie Holdings Inc (MLHC) (Company) according to the
conditions set forth in such note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion        March 3, 2014

 

Applicable Conversion Price $0.00845 = 236,686 Shares

 



Signature /s/ Samuel Eisenberg     Samuel Eisenberg     Officer           [Print
Name of Holder and Title of Signer]  



 
Address:  GEL PROPERTIES, LLC 16192 Coastal Hwy Lewes, DE 19958

 

SSN or EIN:   27-5333179                      

 

Shares are to be registered in the following name:



GEL PROPERTIES LLC 

 

Address:



Tel:     Fax:   SSN or EIN:      



Shares are to be sent or delivered to the following account:

 

Account Name: GEL PROPERTIES, LLC



Account No.



Address: C/o Legend Securities 45 Broadway 32nd Floor

 New York NY 10006



Tel:  646-396-2400 Fax:

 

Attn: Moshe Greenfeld

 

Date & Closing Bid Price Balance of 02/24/2014 $0.013 Debenture   $55,250.68



 

 

 

 

[tlogo2.jpg]

 

 

 

2672 Dow Avenue, Tustin, CA 92780

tel: 714.630.6253 • fax: 714.619.2339

email: tony@mlineholdings.com

web site: www.mlineholdings.com



 

February 6, 2014

 

V Stock Transfer LLC



77 Spruce Street, Suite 201



Cedarhurst, NY 11516

 

Ladies and Gentlemen:

 

M Line Holdings, Inc., a Nevada corporation (the “Company”) and Gel Properties,
LLC have entered into two Convertible Promissory Notes in the principal amount
of $50,000.00, each (collectively, the “Note”).

 

A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
32,000,000 shares of Common Stock for the subject Note which should be held in
reserve for the Investor pursuant to the subject Note as of this date) for
issuance upon full conversion of the Note and the convertible promissory note
referenced herein in accordance with the terms thereof. The amount of Common
Stock so reserved may be increased, from time to time, by written instructions
of the Company and the Investor.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company by either (i) electronically by crediting the account of a Prime
Broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system, provided that the Company has been made FAST/DRS eligible by
DTCC (DWAC), or (ii) in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares: (A) upon your receipt from the Investor
dated within 90 days from the date of the issuance or transfer request, of: (i)
a notice of conversion (“Conversion Notice”) executed by the Investor; and (ii)
an opinion of counsel of the Investor, in form, substance and scope customary
for opinions of counsel in comparable transactions (and satisfactory to the
transfer agent), to the effect that the shares of Common Stock of the Company
issued to the Investor pursuant to the Conversion Notice are not “restricted
securities” as defined in Rule 144 and should be issued to the Investor without
any restrictive legend; and (B) the number of shares to be issued is less than
4.99% of the total issued common stock of the Company.



 

 

 



 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The Investor and the Company understands that Island Stock Transfer shall not be
required to perform any issuances or transfers of shares if (a) the Company or
request violates, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulation or (c) the issuance or transfer
of shares be prohibited or stopped as required or directed by a court order

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these irrevocable Instructions within five
(5) business days. The Investor and the Company agree that the Transfer Agent
shall not be required to perform any issuances or transfers of shares as of the
date of the termination of the transfer agreement.

 

The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

  Very truly yours,       M LINE HOLDINGS, INC., INC.       /s/ Anthony L. Anish
  Officer’s name Anthony L. Anish   Officer’s position Chief Executive Officer

 

 

 



 

Acknowledged and Agreed:       V Stock Transfer, LLC  

 

By: /s/ Yoel Goldfeder   Name: Yoel Goldfeder   Title: CEO  

 

 

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

  

US $50,000.00

  

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

  

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Fifty Thousand dollars
exactly (U.S. $50,000.00) on February 6, 2015 (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on February 6, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 16192 Coastal Highway, Lewes, DE, 19958, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time, The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.             This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same, No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 



/s/ Anthony L. Anish   Initials  



 

 

 

  

2.             The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.            This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.            (a) The Holder of this Note is entitled, at its option, at any
time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company’s common stock (the “Common
Stock”) without restrictive legend of any nature, at a price (“Conversion
Price”) for each share of Common Stock equal to 55% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau OTCQB
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future (“Exchange”), for the seven prior
trading days including the day upon which a Notice of Conversion is received by
the Company (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to included the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to
the Company, executed by the Holder evidencing such Holder’s intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common. Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 



2

 

 

(c)           During the first six months this Note is in effect, the Company
may redeem this Note by paying to the Holder an amount as follows: (i) if the
redemption is within the first 90 days this Note is in effect, then for an
amount equal to 125% of the unpaid principal amount of this Note along with any
interest that would have accrued during them term, (ii) if the redemption is
after the 91st day this Note is in effect but less than the 150th day this Note
is in effect, then for an amount equal to 140% of the unpaid principal amount of
this Note along with any prepaid and earned interest, (iii) if the redemption is
after the 151st day this Note is in effect but less than the 180th day this Note
is in effect, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any prepaid and earned interest. This Note may not be
redeemed after 180 days. The redemption must be closed and paid for within 3
business days of the Company sending the redemption demand or the redemption
will be invalid and the Company may not redeem this Note

 

(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

 

(e)           In case of any Sale Event in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

/s/ Anthony L. Anish   Initials  



 

3

 

  

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)        The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)         Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)        The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)        The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)        A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(f)        Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)        One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)        defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered ad failed to cure such default
within the appropriate grace period; or



 

/s/ Anthony L. Anish   Initials  

 

4

 

  

(i)        The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)        If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;

 

(k)       The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(1)       The Company shall not replenish the reserve ‘set forth in Section 12,
within 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless’ such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.      In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.      Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11. The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell issuer. Further. The Company will instruct
its counsel to either (i) write a 144- 3(a)(9) opinion to allow for salability
of the conversion shares or (ii) accept such opinion from Holder’s counsel.

 

/s/ Anthony L. Anish   Initials  



 

5

 





 

12.      The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

13.      The Company will give the Holder direct notice of any corporate actions
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14.     This Note shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: 2/6/14  

 

  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish   Title: COO

 

/s/ Anthony L. Anish   Initials  



 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of
Conversion:_______________________________________________________________

Applicable Conversion
Price:_________________________________________________________

Signature:_______________________________________________________________________

 [Print Name of Holder and Title of Signer]

Address:_______________________________________________________________________

                                                                                                                                                                                      

 

SSN or EIN:_________________________

Shares are to be registered in the following
name:____________________________________________________

 

Name:__________________________________________________________________________

Address:________________________________________________________________________

Tel:______________________________________

Fax:______________________________________

SSN or EIN:________________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:__________________________________________________________________

Address:_______________________________________________________________________

 

/s/ Anthony L. Anish   Initials  

 



8

 

 



[tpg22.jpg]

Silicon Valley, CA Office

900 East Hamilton Ave, #100

Campbell, CA 95008

(408) 879-7440

(916) 782-1474 (fax)

Other Offices

Reno, NV      



 

March 5, 2014

 

VStock Transfer, LLC

77 Spruce Street, Suite 201

Cedarhurst, New York 11516

 

Re: Irrevocable Transfer Agent Instructions

 

Re:Rule 144 Share issuance for M Line Holdings, Inc.

 

Ladies and Gentlemen:

 

The undersigned has been requested to render this opinion with respect to the
issuance of 236,686 shares without the restricted securities legend (the “144
Shares”) of common stock of M Line Holdings, Inc. (the “Company”) by GEL
Properties, LLC (“Seller”) pursuant to Rule 144 of the Securities Act of 1933,
as amended (the “Act”).

 

In connection with this opinion, the undersigned has reviewed documentation
relating to the proposed issuance of the 144 Shares, including the following
documents (i) copies of the original $150,000.00 promissory note issued to
Spagus Capital Partners, LLC on 5/31/2011, (ii) an assignment of $60,750.68
($50,000 in principal and $10,750.68 in accrued interest) of that note to the
Seller on February 6, 2014, (iii) a restated note in the amount of $60,750.68
issued to the Seller by the Company on February 6, 2014 reflecting the
assignment of debt from Spagus Capital Partners, LLC (iv) a conversion notice
thereunder and (v) irrevocable transfer agent instructions approving issuance.
In addition, the undersigned has made such examination of the facts as the
undersigned has deemed appropriate in the circumstances. The undersigned has
made no attempt to independently verify any information provided by the Seller
or the Company, and relies on the Seller’s and the Company’s representations to
permit you to remove the restrictive legend from the 144 Shares.

 

The analysis supporting the removal of the legend is as follows: Section 3(a)(9)
of the Securities Act of 1933, as amended, permits the exchange of debt
securities for those of equity securities issued by the same issuer, provided
that the four requirements of Section 3(a)(9) are met. Those requirements are
(i) same issuer the securities being exchanged must be the same as the issuer of
the new securities, (ii) no additional consideration from the security holder,
(iii) offer only to security holders and (iv) no remuneration for solicitation.
In the present case, all four criteria are met. The issuer M Line Holdings, Inc,
is the same issuer for both the debt security being surrendered and the common
stock being issued in exchange. GEL Properties, LLC, the holder, is not being
asked to party with anything of value besides the outstanding securities. This
exchange offer is a private exchange offer limit to certain existing security
holders and there was no commission or remuneration paid in connection with
this.

 

Rule 144(d)(iii) allows the tacking of securities received in conversions
provided that (i) the identity of the issuer is the same (“same issuer
requirement”) (ii) the securities have been acquired from the issuer solely in
exchange for other securities of the same issuer (“clean exchange requirement”).
Under the current view of the Securities and Exchange Commission, tacking is
permitted as long as the securities surrendered involve investment risk. In this
case, all these requirements are met. The “same issuer requirement” is met, as
described above, the clean exchange requirement is met as described above, and
the note was assigned in consideration of a full recourse promissory note, which
meets the “investment risk” requirement.

 

 

 

 



[tpg22.jpg]

Silicon Valley, CA Office

900 East Hamilton Ave, #100

Campbell, CA 95008

(408) 879-7440

(916) 782-1474 (fax)

Other Offices

Reno, NV      

    

In summary, the Seller has represented to us that (i) the 144 Shares are to be
issued on March 5, 2014 to be held in as security for conversion of indebtedness
owed to the Seller for debt that arose on in excess of 12 months ago for good
and valid consideration (ii) the Seller is not an “affiliate” of the Company (as
that term is defined in Rule 144(a)(1) adopted pursuant to the Act, as amended),
(iii) the Company is “current” in its reporting obligations as it filed its Form
10Q for the period ended December 31, 2013 on February 11, 2014 and (iv) the
Seller has a present intent to dispose of the Shares as required under Rule 144.
Based on our review of the Company’s public filings, including but not limited
to the past 10K filing filed by the Company, the Company is not a “shell
company” as that term is defined under the Act and has not been so for at least
12 months. Based upon the foregoing and assuming such 144 Shares are sold in
compliance with the applicable provisions of Rule 144, the undersigned is of the
opinion that that the removal of the restrictive legend on the 144 Shares in
connection with the subsequent sale of the 144 Shares by the Seller would be
exempt from registration under the Act pursuant to Rule 144 and the legend may
be removed.

 

The Company will pay all costs associated with the issuance of this certificate.

 

Please process as set forth in the conversion notice.

 

This opinion letter (i) has been furnished to you at your request, and I
consider it to be a confidential communication which may not be furnished,
reproduced, distributed, disclosed to anyone, or quoted from or referred to
without my prior written consent, except to the registered holder, the
registered holder’s broker, auditors, counsel, appropriate regulatory and
governmental authorities, and to satisfy any and all court orders, (ii) is
rendered solely for your information and assistance and may not be relied upon
by any other person or for any other purpose not stipulated above without my
prior consent.

 

Very Truly Yours       /s/ Tomer Tal, Esq.   New Venture Attorneys, P.C   By:
Tomer Tal, Esq.  

 

 

 

 

SECURED PROMISSORY NOTE

 

M LINE HOLDINGS, INC.

  

$150,000.00 May 31, 2011

 

FOR VALUE RECEIVED, the undersigned, M LINE HOLDINGS, INC., a Nevada corporation
(the “Maker”), hereby promises to pay to the order of SPAGUS CAPITAL PARTNERS,
LLC, a Rhode Island limited liability company (together with its successors and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of One Hundred Fifty Thousand Dollars ($150,000)
(the “Principal”), together with accrued and unpaid interest on or before the
Maturity Date (as defined below) in accordance with the terms of this Note.

 

Except as otherwise set forth herein, all payments under or pursuant to this
Secured Promissory Note (this “Note”) shall be made in United States Dollars in
immediately available funds to the Holder at the address provided in Section
3.1, or at such other place as the Holder may designate from time to time in
writing to the Maker. This Note is being issued pursuant to a Note and Stock
Purchase Agreement, dated as of the date herewith (the “Purchase Agreement”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreement unless otherwise defined herein.

 

ARTICLE I.

TERMS OF NOTE

 

1.1         Maturity Date. The Maker shall pay to the Holder the outstanding
principal and accrued but unpaid interest hereunder on or before the “Maturity
Date,” which shall be on the six-month anniversary of the date hereof.

 

1.2         Interest. The principal amount of this Note shall bear simple
interest from the date hereof until such principal amount shall become due and
payable (whether upon maturity, by acceleration or otherwise) at the rate of
eight percent (8.0%) per annum (the “Interest Rate”), computed on the basis of
360 days per year for the actual number of days elapsed, including the first day
but excluding the last day occurring in the period for which such interest is
payable, to be paid pursuant to the provisions of Section 1.1. No interest shall
be due and payable until June 30, 2011, at which time all accrued interest shall
be due and payable and thereafter, accrued and unpaid interest on the then
outstanding Principal shall be due on the last calendar day of the month until
this Note shall be paid in full. While any Event of Default has occurred and is
continuing, the Interest Rate shall be eighteen percent (18.0%).

 

1.3             Prepayment. The Maker may prepay the outstanding principal and
accrued but unpaid interest hereunder, in whole or in part, at any time prior to
the Maturity Date.

 

1

 

 

1.4            Seniority of Note. This Note shall be senior to all other
Indebtedness of the Maker other than Indebtedness arising under the line of
credit with Pacific Western Bank and other indebtedness as set out on exhibit
“A”. Notwithstanding the prior sentence, “Holder” shall be senior or senior
subordinated on all M Line Holdings, Inc. assets where possible and no future
indebtedness shall be occurred without written consent of Holder. “Indebtedness”
shall mean, without duplication (i) all indebtedness for borrowed money, (ii)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, and (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any person, even though the person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness.

 

1.5            Security. The obligations of the Maker hereunder shall be secured
by, and the Holder shall be entitled to the rights and security granted by the
Maker pursuant to, the Security Agreement dated as of even date herewith by the
Maker for the benefit of the Holder (the “Security Agreement”).

 

ARTICLE II.

DEFAULT AND REMEDIES

 

2.1            Event of Default. The occurrence of any of the following events
or conditions shall constitute an event of default hereunder (each, an “Event of
Default”):

 

(a)            The Maker shall fail to make when due any payments on this Note;

 

(b)              any breach of a representation or warranty of the Maker
contained in this Note, the Security Agreement or the Purchase Agreement which
remains uncured after 10 days from the written notice thereof and which breach
shall have a material adverse effect on (i) the financial condition of the
Maker, (ii) the value of the Collateral (as defined under the Security
Agreement) or (iii) the ability of the Maker to perform under its obligations
this Note or the Security Agreement;

 

(c)              any breach of a material representation, warrant or covenant of
the Maker contained in the Registration Rights Agreement;

 

(d)             any default in the material observance or performance by the
Maker of any covenant or agreement contained in this Note which default remains
uncured after 10 days after written notice thereof and which default shall have
a material adverse effect on (i) the financial condition of the Maker, (ii) the
value of the Collateral (as defined under the Security Agreement) or (iii) the
ability of the Maker to perform under its obligations this Note or the Security
Agreement;

 

2

 

  

(e)             the Maker shall: (i) file a voluntary petition or assignment in
bankruptcy or a voluntary petition or assignment or answer seeking liquidation,
reorganization, arrangement, readjustment of his debts, or any other relief
under the Bankruptcy Reform Act of 1978, as amended (the “Bankruptcy Code”), or
under any other act or law pertaining to insolvency or debtor relief, whether
State, Federal, or foreign, now or hereafter existing; (ii) enter into any
agreement indicating consent to, approval of, or acquiescence in, any such
petition or proceeding; (iii) apply for or permit the appointment, by consent or
acquiescence, of a receiver, custodian or trustee of all or a substantial part
of his property; (iv) make an assignment for the benefit of creditors; (v) be
unable or shall fail to pay his debts generally as such debts become due; and

 

(f)             there occurs (i) a filing or issuance against the Maker of an
involuntary petition in bankruptcy or seeking liquidation, reorganization,
arrangement, readjustment of its debts or any other relief under the Bankruptcy
Code, or under any other act or law pertaining to insolvency or debtor• relief,
whether State, Federal or foreign, now or hereafter existing; (ii) the
involuntary appointment of a receiver, liquidator, custodian or trustee of the
Maker or for all or a substantial part of his property; or (iii) the issuance of
a warrant of attachment, execution or similar process against all or any
substantial part of the property of the Maker and such shall not have been
discharged (or provision shall not have been made for such discharge), or stay
of execution thereof shall not have been procured, within sixty (60) days from
the date of entry thereof

 

2.2             Acceleration. If an Event of Default occurs under Sections
2.1(d) or (e) then the outstanding Principal and interest under this Note shall
automatically become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived. If any other
Event of Default occurs and is continuing, the Holder, by written notice to the
Maker, may declare the outstanding Principal and interest under this Note to be
immediately due and payable.

 

2.3Remedies.

 

(a)             Upon the occurrence of an Event of Default, the Holder may avail
itself’ of any legal or equitable rights which the Holder may have at law or in
equity or under this Note, including, but not limited to, the right to
accelerate the indebtedness due under this Note as described in the preceding
Section 2.2. The remedies of the Holder as provided herein shall be distinct and
cumulative, and may be pursued singly, successively or together, at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall arise.

 

(b)             Forbearance by the Holder to exercise its rights with respect to
any failure or breach by the Maker shall not constitute a waiver of the right as
to the same or any subsequent failure or breach, and no single or partial
exercise of any right or remedy shall preclude other or further exercise of the
same or any other right or remedy. The Holder shall have no duty to exercise any
or all of the rights and remedies herein provided or contemplated. The
acceptance by the Holder of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the foregoing rights or
remedies at that time, or nullify any prior exercise of any such rights or
remedies without the express written consent of the Holder.

 





3

 

  

(c)             Notwithstanding anything contained herein to the contrary, upon
the occurrence of any event described in Section 2.1, regardless of whether such
event is cured within the cure period listed therein, the Maker shall become
immediately obligated to pay, to Lender or its designated Affiliate, a
management oversight fee equal to five percent (5%) of the Maker’s net revenues,
calculated pursuant to GAAP as consistently and historically applied by the
Maker (the “Management Fee”). The Management Fee shall be due and payable to
Holder on the earlier to occur of the Maker’s filing of its Quarterly Report on
Form 10-Q or Annual Report on Form 10-K (as applicable), or the 45th day
following the end of the Maker’s fiscal quarter. The Maker’s obligation to pay
the Lender the Management Fee shall terminate after the fourth quarterly payment
has been made by the Maker. In the event that any financial statement contained
in the Commission Reports is restated, resulting in either a previously made
over- or underpayment of the Management Fee, the amount of such over- or
underpayment shall be made by or to the Maker, as applicable, within ten
business days following the filing of such restated financial statement
contained in an amended Commission Report.

 

ARTICLE III.

MISCELLANEOUS

 

3.1Notices. All notices under this Note shall be given as set forth in the
Purchase Agreement.

  

3.2            Amendments: Waivers. No provision of this Note may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Maker and the Holder or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Note shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

3.3            Headings. The headings herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

3.4             Successors and Assigns. This Note shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Holder may not assign this Note or any rights or obligations hereunder
without the prior written consent of the Maker (other than by merger,
consolidation or sale of all or substantially all of the Maker’s assets).

 

3.5            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof, and
federal law, if applicable.

 

3.6            Severability. If any term, provision, covenant or restriction of
this Note is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

  

4

 

  

3.7            Replacement of Note. On receipt of evidence reasonably
satisfactory to the Maker of the loss, theft, destruction or mutilation of this
Note, and, in each case of loss, theft or destruction, delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Maker or, in the
case of mutilation, on surrender and cancellation of this Note, the Maker at the
Holder’s expense shall execute and deliver, in lieu of this Note, a new note of
like tenor.

 

3.8             Maximum Interest. In no event shall the amount of interest due
or payable hereunder exceed the maximum rate of interest allowed by applicable
law, and in the event any such payment is inadvertently paid by the Maker or
inadvertently received by the Holder, then such excess sum shall be credited as
a payment of principal, unless the Maker shall notify the Holder, in writing,
that the Maker elects to have such excess sum returned to it forthwith. It is
the express intent hereof that the Maker not pay and the Holder not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be legally paid by the Maker under applicable law. Accordingly, if
interest in excess of the legal maximum is contracted for, charged, or received:
(1) this Note shall be automatically reformed so that the effective rate of
interest shall be reduced to the maximum rate of interest permitted by
applicable law, for the purpose of determining this rate and to the extent
permitted by applicable law, all interest contracted for, charged, or received
shall be amortized, prorated, and spread throughout the full term of this Note
so that the effective rate of interest is uniform throughout the life of this
Note, and (ii) any excess of interest over the maximum amount allowed under
applicable law shall be applied as a credit against the then unpaid principal
amount hereof.

 

3.9             Time is of the Essence. Time is of the essence of this Note and,
in case this Note is collected by law or through an attorney at law, or under
advice herefrom, the Maker agrees to pay all costs of collection including
reasonable attorneys’ fees and expenses.

 

5

 

 

IN WITNESS WHEREOF, the Maker has hereunto executed this instrument as of the
day and year first above written.





 



M LINE HOLDINGS, INC.   Address for Notice:     2672 Dow Avenue     Tustin, CA
92780 By: /s/ George Colin   Attn: President   Name: George Colin   Fax:  
Title: Chief Executive Officer    





 

6

 

 

EXHIBIT A

  

Hwacheon Machinery, Inc. holds a general lien against the assets of M Line
holdings as security for an amount due them by All American CNC Sales, Inc. a
company whose business has been discontinued by M Line Holdings, Inc. The debt
is being repaid based on a payment schedule that continues through December
2012.

 

7

 

  

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

  

US $60,750.68



 

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

 

REPLACEMENT NOTE- ORIGINALLY ISSUED MAY 31, 2011

IN THE AMOUNT OF $150,000.00

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Sixty Thousand Seven Hundred
Fifty dollars and 68/100 cents (U.S. $60,750.68) on February 6, 2015 (“Maturity
Date”) and to pay interest on the principal amount outstanding hereunder at the
rate of 8% per annum commencing on February 6, 2015. The interest will be paid
to the Holder in whose name this Note is registered on the records of the
Company regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 16192 Coastal Highway, Lewes, DE, 19958,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.               This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.               The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.               This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (“Act”) and applicable state
securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company’s records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted (“Notice of
Conversion”) in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.               (a)           The Holder of this Note is entitled, at its
option, at any time after 180 days, and after full cash payment for the shares
convertible hereunder, to convert all or any amount of the principal face amount
of this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future (“Exchange”), for the seven
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to included the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder’s intention
to convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock (“Interest Shares”). The Holder may, at any time, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials      

2

 

 

(c)          This Note may not be prepaid.

 

(d)        Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)       In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.       No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.       The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.       The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.        If one or more of the following described “Events of Default” shall
occur:

 

/s/ Anthony L. Anish   Initials      

3

 

  

(a)       The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)       Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)       The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)       A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(f)       Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)       defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i)       The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)       If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;

 

/s/ Anthony L. Anish   Initials      

4

 

  

(k)      The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l)      The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.      In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.      Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.      The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.      The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, the any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

/s/ Anthony L. Anish   Initials      

5

 

  

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials      

6

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: 2/6/14



  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish       Title: COO

 

/s/ Anthony L. Anish   Initials  

 



7

 

 



EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
_______________________________

 

Name: _________________________________________________________________

Address: ______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: ______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _________________________________________________________

Address: _______________________________________________________________

 



/s/ Anthony L. Anish   Initials  

 

8

 

 

[tpg22.jpg]

Silicon Valley, CA Office

900 East Hamilton Ave, #100

Campbell, CA 95008

(408) 879-7440

(916) 782-1474 (fax)

Other Offices

Reno, NV      





 

March 5, 2014

 

VStock Transfer, LLC

77 Spruce Street, Suite 201

Cedarhurst, New York 11516

 

Re: Irrevocable Transfer Agent Instructions

 

Re:Rule 144 Share issuance for M Line Holdings, Inc.

 

Ladies and Gentlemen:

 

The undersigned has been requested to render this opinion with respect to the
issuance of 236,686 shares without the restricted securities legend (the “144
Shares”) of common stock of M Line Holdings, Inc. (the “Company”) by GEL
Properties, LLC (“Seller”) pursuant to Rule 144 of the Securities Act of 1933,
as amended (the “Act”).

 

In connection with this opinion, the undersigned has reviewed documentation
relating to the proposed issuance of the 144 Shares, including the following
documents (i) copies of the original $150,000.00 promissory note issued to
Spagus Capital Partners, LLC on 5/31/2011, (ii) an assignment of $60,750.68
($50,000 in principal and $10,750.68 in accrued interest) of that note to the
Seller on February 6, 2014, (iii) a restated note in the amount of $60,750.68
issued to the Seller by the Company on February 6, 2014 reflecting the
assignment of debt from Spagus Capital Partners, LLC (iv) a conversion notice
thereunder and (v) irrevocable transfer agent instructions approving issuance.
In addition, the undersigned has made such examination of the facts as the
undersigned has deemed appropriate in the circumstances. The undersigned has
made no attempt to independently verify any information provided by the Seller
or the Company, and relies on the Seller’s and the Company’s representations to
permit you to remove the restrictive legend from the 144 Shares.

 

The analysis supporting the removal of the legend is as follows: Section 3(a)(9)
of the Securities Act of 1933, as amended, permits the exchange of debt
securities for those of equity securities issued by the same issuer, provided
that the four requirements of Section 3(a)(9) are met. Those requirements are
(i) same issuer the securities being exchanged must be the same as the issuer of
the new securities, (ii) no additional consideration from the security holder,
(iii) offer only to security holders and (iv) no remuneration for solicitation.
In the present case, all four criteria are met. The issuer M Line Holdings, Inc,
is the same issuer for both the debt security being surrendered and the common
stock being issued in exchange. GEL Properties, LLC, the holder, is not being
asked to party with anything of value besides the outstanding securities. This
exchange offer is a private exchange offer limit to certain existing security
holders and there was no commission or remuneration paid in connection with
this.

 

Rule 144(d)(iii) allows the tacking of securities received in conversions
provided that (i) the identity of the issuer is the same (“same issuer
requirement”) (ii) the securities have been acquired from the issuer solely in
exchange for other securities of the same issuer (“clean exchange requirement”).
Under the current view of the Securities and Exchange Commission, tacking is
permitted as long as the securities surrendered involve investment risk. In this
case, all these requirements are met. The “same issuer requirement” is met, as
described above, the clean exchange requirement is met as described above, and
the note was assigned in consideration of a full recourse promissory note, which
meets the “investment risk” requirement.

 

 

 

 

[tpg22.jpg]

Silicon Valley, CA Office

900 East Hamilton Ave, #100

Campbell, CA 95008

(408) 879-7440

(916) 782-1474 (fax)

Other Offices

Reno, NV      



  

In summary, the Seller has represented to us that (i) the 144 Shares are to be
issued on March 5, 2014 to be held in as security for conversion of indebtedness
owed to the Seller for debt that arose on in excess of 12 months ago for good
and valid consideration (ii) the Seller is not an “affiliate” of the Company (as
that term is defined in Rule 144(a)(1) adopted pursuant to the Act, as amended),
(iii) the Company is “current” in its reporting obligations as it filed its Form
10Q for the period ended December 31, 2013 on February 11, 2014 and (iv) the
Seller has a present intent to dispose of the Shares as required under Rule 144.
Based on our review of the Company’s public filings, including but not limited
to the past 10K filing filed by the Company, the Company is not a “shell
company” as that term is defined under the Act and has not been so for at least
12 months. Based upon the foregoing and assuming such 144 Shares are sold in
compliance with the applicable provisions of Rule 144, the undersigned is of the
opinion that that the removal of the restrictive legend on the 144 Shares in
connection with the subsequent sale of the 144 Shares by the Seller would be
exempt from registration under the Act pursuant to Rule 144 and the legend may
be removed.

 

The Company will pay all costs associated with the issuance of this certificate.

 

Please process as set forth in the conversion notice.

 

This opinion letter (i) has been furnished to you at your request, and I
consider it to be a confidential communication which may not be furnished,
reproduced, distributed, disclosed to anyone, or quoted from or referred to
without my prior written consent, except to the registered holder, the
registered holder’s broker, auditors, counsel, appropriate regulatory and
governmental authorities, and to satisfy any and all court orders, (ii) is
rendered solely for your information and assistance and may not be relied upon
by any other person or for any other purpose not stipulated above without my
prior consent.

 

Very Truly Yours       /s/ Tomer Tal, Esq.   New Venture Attorneys, P.C   By:
Tomer Tal, Esq.  

 

 

 

 

SECURED PROMISSORY NOTE

 

M LINE HOLDINGS, INC.

  

$150,000.00 May 31, 2011

 

FOR VALUE RECEIVED, the undersigned, M LINE HOLDINGS, INC., a Nevada corporation
(the “Maker”), hereby promises to pay to the order of SPAGUS CAPITAL PARTNERS,
LLC, a Rhode Island limited liability company (together with its successors and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of One Hundred Fifty Thousand Dollars ($150,000)
(the “Principal”), together with accrued and unpaid interest on or before the
Maturity Date (as defined below) in accordance with the terms of this Note.

 

Except as otherwise set forth herein, all payments under or pursuant to this
Secured Promissory Note (this “Note”) shall be made in United States Dollars in
immediately available funds to the Holder at the address provided in Section
3.1, or at such other place as the Holder may designate from time to time in
writing to the Maker. This Note is being issued pursuant to a Note and Stock
Purchase Agreement, dated as of the date herewith (the “Purchase Agreement”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreement unless otherwise defined herein.

 

ARTICLE I.

TERMS OF NOTE

 

1.1         Maturity Date. The Maker shall pay to the Holder the outstanding
principal and accrued but unpaid interest hereunder on or before the “Maturity
Date,” which shall be on the six-month anniversary of the date hereof.

 

1.2         Interest. The principal amount of this Note shall bear simple
interest from the date hereof until such principal amount shall become due and
payable (whether upon maturity, by acceleration or otherwise) at the rate of
eight percent (8.0%) per annum (the “Interest Rate”), computed on the basis of
360 days per year for the actual number of days elapsed, including the first day
but excluding the last day occurring in the period for which such interest is
payable, to be paid pursuant to the provisions of Section 1.1. No interest shall
be due and payable until June 30, 2011, at which time all accrued interest shall
be due and payable and thereafter, accrued and unpaid interest on the then
outstanding Principal shall be due on the last calendar day of the month until
this Note shall be paid in full. While any Event of Default has occurred and is
continuing, the Interest Rate shall be eighteen percent (18.0%).

 

1.3         Prepayment. The Maker may prepay the outstanding principal and
accrued but unpaid interest hereunder, in whole or in part, at any time prior to
the Maturity Date.

 

1

 

 

1.4         Seniority of Note. This Note shall be senior to all other
Indebtedness of the Maker other than Indebtedness arising under the line of
credit with Pacific Western Bank and other indebtedness as set out on exhibit
“A”. Notwithstanding the prior sentence, “Holder” shall be senior or senior
subordinated on all M Line Holdings, Inc. assets where possible and no future
indebtedness shall be occurred without written consent of Holder. “Indebtedness”
shall mean, without duplication (i) all indebtedness for borrowed money, (ii)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, and (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any person, even though the person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness.

 

1.5         Security. The obligations of the Maker hereunder shall be secured
by, and the Holder shall be entitled to the rights and security granted by the
Maker pursuant to, the Security Agreement dated as of even date herewith by the
Maker for the benefit of the Holder (the “Security Agreement”).

 

ARTICLE II.

DEFAULT AND REMEDIES

 

2.1         Event of Default. The occurrence of any of the following events or
conditions shall constitute an event of default hereunder (each, an “Event of
Default”):

 

(a)            The Maker shall fail to make when due any payments on this Note;

 

(b)            any breach of a representation or warranty of the Maker contained
in this Note, the Security Agreement or the Purchase Agreement which remains
uncured after 10 days from the written notice thereof and which breach shall
have a material adverse effect on (i) the financial condition of the Maker, (ii)
the value of the Collateral (as defined under the Security Agreement) or (iii)
the ability of the Maker to perform under its obligations this Note or the
Security Agreement;

 

(c)            any breach of a material representation, warrant or covenant of
the Maker contained in the Registration Rights Agreement;

 

(d)            any default in the material observance or performance by the
Maker of any covenant or agreement contained in this Note which default remains
uncured after 10 days after written notice thereof and which default shall have
a material adverse effect on (i) the financial condition of the Maker, (ii) the
value of the Collateral (as defined under the Security Agreement) or (iii) the
ability of the Maker to perform under its obligations this Note or the Security
Agreement;

 

2

 

  

(e)             the Maker shall: (i) file a voluntary petition or assignment in
bankruptcy or a voluntary petition or assignment or answer seeking liquidation,
reorganization, arrangement, readjustment of his debts, or any other relief
under the Bankruptcy Reform Act of 1978, as amended (the “Bankruptcy Code”), or
under any other act or law pertaining to insolvency or debtor relief, whether
State, Federal, or foreign, now or hereafter existing; (ii) enter into any
agreement indicating consent to, approval of, or acquiescence in, any such
petition or proceeding; (iii) apply for or permit the appointment, by consent or
acquiescence, of a receiver, custodian or trustee of all or a substantial part
of his property; (iv) make an assignment for the benefit of creditors; (v) be
unable or shall fail to pay his debts generally as such debts become due; and

 

(f)             there occurs (i) a filing or issuance against the Maker of an
involuntary petition in bankruptcy or seeking liquidation, reorganization,
arrangement, readjustment of its debts or any other relief under the Bankruptcy
Code, or under any other act or law pertaining to insolvency or debtor relief,
whether State, Federal or foreign, now or hereafter existing; (ii) the
involuntary appointment of a receiver, liquidator, custodian or trustee of the
Maker or for all or a substantial part of his property; or (iii) the issuance of
a warrant of attachment, execution or similar process against all or any
substantial part of the property of the Maker and such shall not have been
discharged (or provision shall not have been made for such discharge), or stay
of execution thereof shall not have been procured, within sixty (60) days from
the date of entry thereof

 

2.2            Acceleration. If an Event of Default occurs under Sections 2.1(d)
or (e), then the outstanding Principal and interest under this Note shall
automatically become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived. If any other
Event of Default occurs and is continuing, the Holder, by written notice to the
Maker, may declare the outstanding Principal and interest under this Note to be
immediately due and payable.

 

2.3 Remedies.

 

(a)             Upon the occurrence of an Event of Default, the Holder may avail
itself of any legal or equitable rights which the Holder may have at law or in
equity or under this Note, including, but not limited to, the right to
accelerate the indebtedness due under this Note as described in the preceding
Section 2.2. The remedies of the Holder as provided herein shall be distinct and
cumulative, and may be pursued singly, successively or together, at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall arise.

 

(b)             Forbearance by the Holder to exercise its rights with respect to
any failure or breach by the Maker shall not constitute a waiver of the right as
to the same or any subsequent failure or breach, and no single or partial
exercise of any right or remedy shall preclude other or further exercise of the
same or any other right or remedy. The Holder shall have no duty to exercise any
or all of the rights and remedies herein provided or contemplated. The
acceptance by the Holder of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the foregoing rights or
remedies at that time, or nullify any prior exercise of any such rights or
remedies without the express written consent of the Holder.

 

3

 

  

(c)             Notwithstanding anything contained herein to the contrary, upon
the occurrence of any event described in Section 2.1, regardless of whether such
event is cured within the cure period listed therein, the Maker shall become
immediately obligated to pay, to Lender or its designated Affiliate, a
management oversight fee equal to five percent (5%) of the Maker’s net revenues,
calculated pursuant to GAAP as consistently and historically applied by the
Maker (the “Management Fee”), The Management Fee shall be due and payable to
Holder on the earlier to occur of the Maker’s filing of its Quarterly Report on
Form 10-Q or Annual Report on Form 10-K (as applicable), or the 45th day
following the end of the Maker’s fiscal quarter. The Maker’s obligation to pay
the Lender the Management Fee shall terminate after the fourth quarterly payment
has been made by the Maker. In the event that any financial statement contained
in the Commission Reports is restated, resulting in either a previously made
over- or underpayment of the Management Fee, the amount of such over- or
underpayment shall be made by or to the Maker, as applicable, within ten
business days following the filing of such restated financial statement
contained in an amended Commission Report.

 

ARTICLE III.

MISCELLANEOUS

 

3.1   Notices. All notices under this Note shall be given as set forth in the
Purchase Agreement.





 

3.2            Amendments: Waivers. No provision of this Note may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Maker and the Holder or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Note shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

3.3            Headings. The headings herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

3.4            Successors and Assigns. This Note shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Holder may not assign this Note or any rights or obligations hereunder without
the prior written consent of the Maker (other than by merger, consolidation or
sale of all or substantially all of the Maker’s assets).

 

3.5            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof, and
federal law, if applicable.

 

3.6            Severability. If any term, provision, covenant or restriction of
this Note is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

  

4

 

  

3.7            Replacement of Note. On receipt of evidence reasonably
satisfactory to the Maker of the loss, theft, destruction or mutilation of this
Note, and, in each case of loss, theft or destruction, delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Maker or, in the
case of mutilation, on surrender and cancellation of this Note, the Maker at the
Holder’s expense shall execute and deliver, in lieu of this Note, a new note of
like tenor.

 

3.8             Maximum Interest. In no event shall the amount of interest due
or payable hereunder exceed the maximum rate of interest allowed by applicable
law, and in the event any such payment is inadvertently paid by the Maker or
inadvertently received by the Holder, then such excess sum shall be credited as
a payment of principal, unless the Maker shall notify the Holder, in writing,
that the Maker elects to have such excess sum returned to it forthwith. It is
the express intent hereof that the Maker not pay and the Holder not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be legally paid by the Maker under applicable law. Accordingly, if
interest in excess of the legal maximum is contracted for, charged, or received:
(i) this Note shall be automatically reformed so that the effective rate of
interest shall be reduced to the maximum rate of interest permitted by
applicable law, for the purpose of determining this rate and to the extent
permitted by applicable law, all interest contracted for, charged, or received
shall be amortized, prorated, and spread throughout the full term of this Note
so that the effective rate of interest is uniform throughout the life of this
Note, and (ii) any excess of interest over the maximum amount allowed under
applicable law shall be applied as a credit against the then unpaid principal
amount hereof.

 

3.9             Time is of the Essence. Time is of the essence of this Note and,
in case this Note is collected by law or through an attorney at law, or under
advice herefrom, the Maker agrees to pay all costs of collection including
reasonable attorneys’ fees and expenses.

 

5

 

 

IN WITNESS WHEREOF, the Maker has hereunto executed this instrument as of the
day and year first above written.





 

M LINE HOLDINGS, INC.   Address for Notice:     2672 Dow Avenue     Tustin, CA
92780 By: /s/ George Colin   Attn: President   Fax:   Name: George Colin      
Title: Chief Executive Officer    

 

6

 

 

EXHIBIT A

  

Hwacheon Machinery, Inc. holds a general lien against the assets of M Line
holdings as security for an amount due them by All American CNC Sales, Inc. a
company whose business has been discontinued by M Line Holdings, Inc. The debt
is being repaid based on a payment schedule that continues through December
2012.

 

7

 

  

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

  

US $60,750.68

  

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

 

REPLACEMENT NOTE- ORIGINALLY ISSUED MAY 31, 2011

IN THE AMOUNT OF $150,000.00

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Sixty Thousand Seven Hundred
Fifty dollars and 68/100 cents (U.S. $60,750.68) on February 6, 2015 (“Maturity
Date”) and to pay interest on the principal amount outstanding hereunder at the
rate of 8% per annum commencing on February 6, 2015. The interest will be paid
to the Holder in whose name this Note is registered on the records of the
Company regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 16192 Coastal Highway, Lewes, DE, 19958,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.               This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.

 



/s/ Anthony L. Anish   Initials  

 

 

 

 

2.               The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.               This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (“Act”) and applicable state
securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company’s records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted (“Notice of
Conversion”) in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.               (a)           The Holder of this Note is entitled, at its
option, at any time after 180 days, and after full cash payment for the shares
convertible hereunder, to convert all or any amount of the principal face amount
of this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future (“Exchange”), for the seven
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to included the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder’s intention
to convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock (“Interest Shares”), The Holder may, at any time, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 



/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          This Note may not be prepaid.

 

(d)        Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)       In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.       No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.       The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.       The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.        If one or more of the following described “Events of Default” shall
occur:

 



/s/ Anthony L. Anish   Initials  

 

3

 

  

(a)       The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)       Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)       The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)       A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(f)       Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)       defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i)       The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)       If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;

 



/s/ Anthony L. Anish   Initials  

 

4

 

  

(k)      The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l)      The Company shall not replenish the reserve set forth in Section 12,
with- in 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.      In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.      Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.      The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.      The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, the any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 



/s/ Anthony L. Anish   Initials  

 

5

 

  

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



/s/ Anthony L. Anish   Initials  

 

6

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: 2/6/14



  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish       Title: COO

 

/s/ Anthony L. Anish   Initials  

 



7

 

 



EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
_______________________________

 

Name: _________________________________________________________________

Address: ______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: ______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _________________________________________________________

Address: _______________________________________________________________

 



/s/ Anthony L. Anish   Initials  

 

8

 

 



 

[tlogo2.jpg]

 

 

2672 Dow Avenue, Tustin, CA 92780

tel: 714.630.6253 • fax: 714.619.2339

email: tony@mlineholdings.com

web site: www.mlineholdings.com

 

February 12, 2014 

 

VStock Transfer, LLC 

77 Spruce Street, Suite 201 

Cedarhurst, NY 11516 

 

Ladies and Gentlemen:

 

M Line Holdings, Inc., a Nevada corporation (the “Company”) and JMJ Financial
(the “Investor”) entered into a $335,000 Promissory Note (the “Note”) dated
February 12, 2014. A copy of the Note is attached hereto. You should familiarize
yourself with your issuance and delivery obligations, as Transfer Agent,
contained therein. The shares to be issued are to be registered in the names of
the registered holder of the securities submitted for conversion.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (at least
60,000,000 (sixty million) shares of Common stock for the Note which should be
held in reserve for the Investor as of this date) for issuance upon full
conversion of the Note in accordance with the terms thereof. The amount of
Common Stock so reserved may be increased, from time to time, by written
instructions of the Company and the Investor. In the event of a reverse stock
split the reserve should remain unchanged unless instructed by the Investor and
the Company.

 

The ability to process a notice of conversion under the Note (a “Conversion
Notice”) in a timely manner is a material obligation of the Company pursuant to
the Note. Your film is hereby irrevocably authorized and instructed to issue
shares of Common Stock of the Company (without any restrictive legend) to the
Investor without any further action or confirmation by the Company (from the
reserve, but in the event there are insufficient reserve shares of Common Stock
to accommodate a Conversion Notice (defined below) your firm and the Company
agree that the Conversion Notice should be completed using authorized but
unissued shares of Common Stock that the Company has in its treasury): (A) upon
your receipt from the Investor of: (i) a Conversion Notice executed by the
Investor; and (ii) an opinion of counsel of the Investor, in form, substance and
scope customary for opinions of counsel in comparable transactions (and
satisfactory to the transfer agent), to the effect that the shares of Common
Stock of the Company issued to the Investor pursuant to the Conversion Notice
are not “restricted securities” as defined in Rule 144 and should be issued to
the Investor without any restrictive legend, provided that the Company is
current on its SEC filings; and. (B) the number of shares to be issued is less
than 4.99% of the total issued common stock of the Company.

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

 

 

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence or bad
faith must be determined by a final, non-appealable order, judgment, decree or
ruling of a court of competent jurisdiction). You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

If the Company’s account is in arrears with the Transfer Agent, the Transfer
Agent shall not have any obligation to act upon these instructions; however the
Investor shall have the option to cure the outstanding balance with the Transfer
Agent.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, or if the Company decides to switch or terminate the
current Transfer Agent, the Company shall engage a suitable replacement transfer
agent that will agree to serve as transfer agent for the Company and be bound by
the terms and conditions of these Irrevocable Instructions within five (5)
business days.

 

The Investor is intended to be and is third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

  Very truly yours,       M Line Holdings, Inc.       By: /s/ Bruce W. Barren  
  Bruce Barren     Chief Executive Officer



    Acknowledged and Agreed:        [tpg61.jpg]   JMJ Financial / Its Principal
 

 



  VStock Transfer, LLC           By: /s/ Yoel Goldfeder     Name: Yoel Goldfeder
    Title: CEO  

 

 

 

  

DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 6th day of
February, 2014, by and between GEL Properties, LLC (the “Buyer”) and Spagus
Capital Partners, LLC (the “Seller”).

 

1.    PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto. Transferred Rights shall mean all rights with respect to
$50,000 in principal and proportional accrued interest (the “Assigned Portion”)
under that promissory note in the amount of $150,000 issued by M Line Holdings,
Inc. (“Borrower” or “Company”) on May 31, 2011, a true and correct copy which
has been provided to New Venture Attorneys, P.C. (the “Note”). By Its signatures
hereto the Borrower accepts the assignment of the Transferred Rights to Buyer
and agrees that Buyer may convert the Transferred Rights into shares of the
Company’s common stock.

 

2.    CONSIDERATION

 

The purchase price for the Assigned Portion of the Note shall be the Buyer’s
payment of Fifty Thousand Dollars ($50,000.00) to the Seller, for the Assigned
Portion (the “Purchase Price”).

 

3.    CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note. The
funds will be wired as set forth in Exhibit A.

  

4.    REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and
warrants to the Buyer as follows:

 

4.1      Status of the Seller and the Note. The Seller is the beneficial owner
of the Note. The Note is currently outstanding and Seller is informed by Company
that the Note represents a bona fide debt obligation of the Company.

 

4.2      Authorization; Enforcement. (i) Seller has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to sell each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including, without limitation, the sale of the Note to the Buyer) have been
duly authorized by the Seller and no further consent or authorization of the
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by the Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

1

 

  

4.3      No Conflicts. The execution, delivery and performance of this Agreement
by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

4.4       Title: Rule 144 Matters. Seller has good and marketable title to the
Note. Seller is not an “Affiliate” of the Company, as that term is defined in
Rule 144 of the Securities Act of 1933, as amended (the “1933 Act”), as such
Buyer will be able to track the holding period of the Seller.

 

4.5Consent of the Company.

 

(i)         The Company, as evidence by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to and in the name of
Buyer one of more new executed Notes in the aggregate amount of $50,000.00 but
otherwise having the sale terms (including, but not necessarily limited to,
referring to the original issue date) as in the Note. The Note may contain the
same restrictive legend as provided in the original Note, but no stop transfer
order. The Note is currently outstanding and represents a bona fide debt
obligation of the Company.

 

(ii)         The signature by the Company also represents the Company’s
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.





 

5.    REPRESENTATIONS WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:

 

5.1 Sophisticated Investor. The Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of the
partial purchase of the Note and has had substantial experience in previous
private and public purchases of securities.

 

2

 

 

5.2 Authorization: Enforcement (i) Buyer has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the Buyer
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the purchase of the Note by the Buyer) have been duly
authorized by the Buyer and no further consent or authorization of the Buyer or
its members is required, (iii) this Agreement has been duly executed and
delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

  

6.MISCELLANEOUS

 

6.1        Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2         Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person, or
transmitted by telecopy or telex, or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made, at the following addresses (or such
others as shall be provided in writing hereafter):

 

3

 

 

(a)If to the Buyer to:



GEL Properties, LLC

16192 Coastal Highway

Lewes, DE 19958

Attn: Samuel Eisenberg

 

(b)If to the Seller to:



Spagus Capital Partners, LLC

250 F. Centerville Road

Warwick, RI 02886

 

6.3         Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.

 

6.4         Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5         Headings. The section and other headings contained in this Agreement
are for reference purposes only and shall not be deemed to be part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6         Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7         Governing Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.

 

6.8         Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

6.9         Amendments. This Agreement may not be modified or changed except by
an instrument or instruments in writing executed by the parties hereto.

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:   GEL PROPERTIES, LLC         By: Samuel Eisenberg     Samuel
Eisenberg, Managing Member       SELLER:       SPAGUS CAPITAL PARTNERS, LLC    
  By: /s/ Armand C. Spaziano     Title: Principal  

 

ACCEPTED AND AGREED:       M LINE HOLDNGS, INC       By: /s/ Anthony L. Anish  
    Title: COO  

 

5

 

 

EXHIBIT A

WIRE INSTRUCTIONS FOR SELLER

 

PLEASE WIRE YOUR FUNDS TO THE FOLLOWING

 

PLEASE INSERT COMPLETE BANK WIRING INFO INCLUDING BANK ADDRESS AS WELL AS
ADDRESS

 

6

 

   

NON-AFFILIATION LETTER

 

February 6, 2014

 

Counsel to M LINE HOLDINGS, INC.

 

Counsel to GEL Properties, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that Spagus Capital Partners, LLC
is not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of M LINE HOLDINGS, INC. or in any other way an
“affiliate” of (as that term is defined in Rule 144(a)(1) adopted pursuant to
the Securities Act of 1933, as amended), of such issuer.

 

Very Truly yours,       SPAGUS CAPITAL PARTNERS, LLC       By: /s/ Armand C.
Spaziano       Title: Principal  

 

7

 

  

Second Conversion MLHC

 

Restated 6% Convertible Redeemable Note dated

(Spagus Capital Partners LLC Note Dated 05/31/11)

 

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

Two Thousand /100 Dollar Conversion

 

The undersigned hereby irrevocably elects to convert $2,000.00 of the above note
into Shares of Common Stock M Lie Holdings Inc (MLHC) (Company) according to the
conditions set forth in such note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion        March 3, 2014

 

Applicable Conversion Price $0.00845 = 236,686 Shares

 



Signature /s/ Samuel Eisenberg     Samuel Eisenberg     Officer           [Print
Name of Holder and Title of Signer]  

 

Address: GEL PROPERTIES, LLC 16192 Coastal Hwy Lewes, DE 19958

 

SSN or EIN:   27-5333179                      

 

Shares are to be registered in the following name:



GEL PROPERTIES LLC 

 

Address:



Tel:     Fax:   SSN or EIN:      



Shares are to be sent or delivered to the following account:

 

Account Name: GEL PROPERTIES, LLC



Account No.



Address: C/o Legend Securities 45 Broadway 32nd Floor

 New York NY 10006



Tel:  646-396-2400 Fax:

 

Attn: Moshe Greenfeld

 

Date & Closing Bid Price Balance of 02/24/2014 $0.013 Debenture   $55,250.68



 

 

 

 



[tlogo2.jpg]

 

 

 

2672 Dow Avenue, Tustin, CA 92780

tel: 714.630.6253 • fax: 714.619.2339

email: tony@mlineholdings.com

web site: www.mlineholdings.com

  

February 6, 2014

 

V Stock Transfer LLC



77 Spruce Street, Suite 201



Cedarhurst, NY 11516

 

Ladies and Gentlemen:

 

M Line Holdings, Inc., a Nevada corporation (the “Company”) and Gel Properties,
LLC have entered into two Convertible Promissory Notes in the principal amount
of $50,000.00, each (collectively, the “Note”).

 

A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein, The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
32,000,000 shares of Common Stock for the subject Note which should be held in
reserve for the Investor pursuant to the subject Note as of this date) for
issuance upon full conversion of the Note and the convertible promissory note
referenced herein in accordance with the terms thereof. The amount of Common
Stock so reserved may be increased, from time to time, by written instructions
of the Company and the Investor.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company by either (i) electronically by crediting the account of a Prime
Broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system, provided that the Company has been made FAST/DRS eligible by
DTCC (DWAC), or (ii) in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares: (A) upon your receipt from the Investor
dated within 90 days from the date of the issuance or transfer request, of: (i)
a notice of conversion (“Conversion Notice”) executed by the Investor; and (ii)
an opinion of counsel of the Investor, in form, substance and scope customary
for opinions of counsel in comparable transactions (and satisfactory to the
transfer agent), to the effect that the shares of Common Stock of the Company
issued to the Investor pursuant to the Conversion Notice are not “restricted
securities” as defined in Rule 144 and should be issued to the Investor without
any restrictive legend; and (B) the number of shares to be issued is less than
4.99% of the total issued common stock of the Company.



 

 

 



 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The Investor and the Company understands that Island Stock Transfer shall not be
required to perform any issuances or transfers of shares if (a) the Company or
request violates, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulation or (c) the issuance or transfer
of shares be prohibited or stopped as required or directed by a court order

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these irrevocable Instructions within five
(5) business days. The Investor and the Company agree that the Transfer Agent
shall not be required to perform any issuances or transfers of shares as of the
date of the termination of the transfer agreement.

 

The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

  Very truly yours,       M LINE HOLDINGS, INC.       /s/ Anthony L. Anish  
Officer’s name Anthony L. Anish   Officer’s position Chief Executive Officer

 

 

 



 

Acknowledged and Agreed:       V Stock Transfer; LLC  

 

By: /s/ Yoel Goldfeder   Name: Yoel Goldfeder   Title: CEO  

 

 

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

 

 

US $50,000.00

  

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

  

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of GEL PROPERTIES, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Fifty Thousand dollars
exactly (U.S. $50,000.00) on February 6, 2015 (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on February 6, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 16192 Coastal Highway, Lewes, DE, 19958, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time, The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.             This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same, No service charge will be made for such registration or
transfer or exchange, except that Holder al pay any tax or other governmental
charges payable in connection therewith.

 



/s/ Anthony L. Anish   Initials  



 

 

 

  

2.             The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.            This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.            (a) The Holder of this Note is entitled, at its option, at any
time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company’s common stock (the “Common
Stock”) without restrictive legend of any nature, at a price (“Conversion
Price”) for each share of Common Stock equal to 55% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau OTCQB
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future (“Exchange”), for the seven prior
trading days including the day upon which a Notice of Conversion is received by
the Company (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to included the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to
the Company, executed by the Holder evidencing such Holder’s intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 



2

 

 

(c)           During the first six months this Note is in effect, the Company
may redeem this Note by paying to the Holder an amount as follows: (i) if the
redemption is within the first 90 days this Note is in effect, then for an
amount equal to 125% of the unpaid principal amount of this Note along with any
interest that would have accrued during them term, (ii) if the redemption is
after the 91st day this Note is in effect but less than the 150th day this Note
is in effect, then for an amount equal to 140% of the unpaid principal amount of
this Note along with any prepaid and earned interest, (iii) if the redemption is
after the 151st day this Note is in effect but less than the 180th day this Note
is in effect, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any prepaid and earned interest. This Note may not be
redeemed after 180 days. The redemption must be closed and paid for within 3
business days of the Company sending the redemption demand or the redemption
will be invalid and the Company may not redeem this Note

 

(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

 

(e)           In case of any Sale Event in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

/s/ Anthony L. Anish   Initials  



 

3

 

  

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)        The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)         Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)        The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)        The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)        A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(f)        Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)        One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)        defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered ad failed to cure such default
within the appropriate grace period; or



 

/s/ Anthony L. Anish   Initials  

 

4

 

  

(i)        The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)        If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;

 

(k)       The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(1)       The Company shall not replenish the reserve ‘set forth in Section 12,
within 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless’ such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.      In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.      Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

  

/s/ Anthony L. Anish   Initials  



 

5

 

 

11.     The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.      The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

13.      The Company will give the Holder direct notice of any corporate actions
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14.     This Note shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: 2/6/14  

 

  M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish   Title: COO

 

/s/ Anthony L. Anish   Initials  



 

7

 

 



EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

______________________________________________________________

 

SSN or EIN: _____________________

Shares are to be registered in the following name:
__________________________________________________

 

Name: _________________________________________________________________

Address: ______________________________________________________________

Tel: _____________________________________

Fax: _____________________________________

SSN or EIN: ______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _________________________________________________________

Address: _______________________________________________________________

 

/s/ Anthony L. Anish   Initials  

 



8

 